I feel deeply honoured and privileged to deliver this statement on behalf of the President of the Republic of Botswana, His Excellency Lieutenant General Seretse Khama Ian Khama.
On behalf of my delegation, I wish to join previous speakers in congratulating you, Sir, on your election as President of the General Assembly at its seventy-second session. I assure you of the full support and cooperation of my delegation in the discharge of your mandate. In the same vein, please allow me to pay tribute to your predecessor, His Excellency Mr. Peter Thomson, for his stewardship of the Assembly at its seventy-first session.
I would also take this opportunity to extend a warm welcome to our new Secretary-General, His Excellency Mr. António Guterres, and his Deputy and wish them an enjoyable and successful tenure at the helm of our world body. We also thank our former Secretary-General, His Excellency Mr. Ban Ki-moon, for his leadership and the valuable contribution he made towards advancing the mandate of the Organization over the past decade.
We are gathered here at the United Nations because we share a common destiny. Despite its imperfections, the United Nations remains the only universal organization that has the moral authority and legitimacy to seek global solutions to the challenges we face. Botswana is of the firm conviction that as Member States, we collectively hold the will and the power to change the world for the better and for the benefit of both present and future generations.
Botswana welcomes the theme of this session, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”. We strongly feel that that theme is pertinent because it reinforces the 2030 Agenda for Sustainable Development, which the global community adopted on 25 September 2015 as a “plan of action for people, planet and prosperity” or a charter for “people, planet, prosperity, peace and partnership” in the twenty-first century (resolution 70/1). That theme appropriately draws our attention to four of the five Ps of the 2030 Agenda: people, planet, prosperity, peace and partnership. It recognizes the importance of
focusing on people and improving their lives, as they are both the main beneficiaries of development and its greatest resource, as we work to achieve peace and development on a sustainable and resilient basis. The theme thus recognizes the nexus between peace and security, sustainable development and climate change.
In that regard, the 2030 Agenda notes that there can be no sustainable development without peace and no peace without sustainable development. It is therefore imperative that we give priority to the implementation of the 2030 Agenda and the Paris Agreement on Climate Change in order to achieve sustainable development and address climate change.
With regard to people, I am pleased to state that the Government of Botswana embarked on a series of multi-stakeholder consultations involving both the public and the private sectors, civil society, local authorities, development partners and academia in the formulation of our National Development Plan 11, which runs from 2017 to 2023, and in the formulation of our current Vision 2036, which runs from 2017 to 2036. The Plan and the Vision are both aligned to the 2030 Agenda and the African Union Agenda 2063. We purposefully undertook extensive consultations so as to ensure that our national priorities reflect our people’s needs and aspirations. We hold the view that our people have a right to sustainable development and improved quality of life. We must, therefore, pursue those twin objectives as a moral and political imperative.
It is important to recall that when we adopted Agenda 2030 two years ago, we acknowledged that every goal, every target and every indicator in the Agenda represents a step towards a better world. We recognized the need for each country, based on its needs and circumstances, to formulate a unique set of actions to achieve the universal goals that we set for ourselves. We also recognized that innovation, science and technology will be critical catalysts in the successful implementation of the 2030 Agenda.
In line with the theme of the seventy-second session, our two national development frameworks place heavy emphasis on improving the quality of life of all people in Botswana through the acceleration of socioeconomic development and the provision of better education, health care and housing, and by tackling extreme poverty, income inequality, gender inequality and unemployment, especially among young people and women. Driven by our strong desire to build an inclusive, peaceful and prosperous society based on the respect for democracy, human rights and the rule of law, we accordingly adjusted our empowerment programmes in order to ensure that they cater to all vulnerable and disadvantaged groups in our society, including women and girls, young people, the elderly, people with disabilities, and children.
To that end, the top priorities of our National Development Plan 11 are human-capital development, social development, the development of diversified sources of economic growth, the sustainable use of natural resources, the consolidation of good governance, the strengthening of national security and the implementation of an effective monitoring and evaluation system.
In order to ensure that all our people live in dignity, the Government of Botswana took a bold policy decision to shift from poverty reduction to the eradication of extreme poverty, which resulted in a marked reduction in the proportion of the population living in abject poverty or below $1.25 per day, from 24.5 per cent in 2002-2003 to 6.4 per cent in 2009-2010. That is a notable achievement considering the fact that in 1985-1986, 59 per cent of the population was living in poverty.
We identified the sustainable use of natural resources as one of the main priorities of our national development agenda so as to ensure that the natural wealth of our country benefits both present and future generations. To address youth unemployment, the Government introduced youth-empowerment programmes, such as the Youth Development Fund, the National Service Programme and the Internship Programme. For the past two decades, more than 25 per cent of the Government’s total annual budget has been invested in education and skills development.
In addition, we have implemented a number of flagship programmes, the centrepiece of which is the Economic Stimulus Programme, which was introduced to stimulate the economy and address the infrastructure deficit. We are also proud that Botswana was among the countries that shared their 2030 Agenda implementation experience under the auspices of the recently held High-level Political Forum and Voluntary National Review exercises.
On climate change, Botswana fully supports the observation made in the 2030 Agenda that
“[c]limate change is one of the greatest challenges of our time and its adverse impacts undermine the ability of all countries to achieve sustainable development” (resolution 70/1, para. 140).
In that regard, we welcome the entry into force of the 2015 Paris Agreement on Climate Change and reaffirm our commitment to that agreement. Botswana is pleased to be among the countries that signed and ratified the Agreement before the threshold for ratifications for its entry into force was reached. We appeal to all countries to remain steadfast in their defence and protection of the integrity of the Paris Agreement.
We reiterate our appeal to the Government of the United States of America to reconsider its decision to withdraw from that landmark agreement, which marks a universal effort by the international community to tackle the challenges of climate change. As those present are aware, the challenge of climate change requires collective action, as no single country can successfully address the challenge on its own. It is as if the recent hurricanes and their disastrous effects were meant to underscore to the American Administration that climate change is real. If there is anything positive that we have learned from those hurricanes, it is that it has been able to bring people in the affected states and wider America together — be they young or old, black, Hispanic or white or of whatever religious persuasion.
We also welcome the recent convening by the President of the General Assembly of the first ever Ocean Conference in New York, pursuant to Sustainable Development Goal 14. Even though Botswana is a landlocked country, we are impacted in one way or the other by the ocean environment. We also have a strategic interest in benefiting from marine resources. It is for that reason that we actively participated in the negotiations that led to the adoption of the Convention on the Law of the Sea of 1982, to which we subsequently became a State party.
I am delighted to announce that Botswana has responded positively to international humanitarian appeals, which have been made from time to time in response to humanitarian calamities that have afflicted a number of countries, including the extremely devastating famine in Somalia. Consistent with our caring and compassionate nature, we will continue to do everything we can, within the limit of our meagre resources, to extend assistance to fellow members of the human family who are in dire need of humanitarian relief.
On international peace and security, the Charter of the United Nations states that the Organization was created “to save succeeding generations from the scourge of war”, and yet peace continues to elude us, especially in some parts of Africa, as well as in other parts of the world. There are continuing reports of raging conflicts, gross human rights violations, extra- judicial killings, sexual violence and arbitrary arrests and detentions.
The situation in South Sudan, in particular, continues to be a cause for grave concern. The country is virtually on a precipice. The people of that country have yet to enjoy the peace that the Agreement on the Resolution of the Conflict in the Republic of South Sudan of August 2015 was widely expected to deliver. We therefore appeal to the Intergovernmental Authority on Development countries, as the main guarantors of the Agreement, to constructively engage the leaders and political stakeholders in South Sudan, with a view to getting them to unconditionally commit to the full and effective implementation of the Agreement.
On Syria, the political, security and humanitarian situation there remains catastrophic. Botswana is on record as having consistently expressed disappointment at the Security Council’s failure to take decisive action on the situation in Syria. That failure is due to the fact that some permanent members of the Council have, from time to time, vetoed resolutions that were aimed at addressing the political and humanitarian crisis in the country.
In view of that unfortunate scenario, Botswana believes that the international community should always resort to using the moral power and authority of the General Assembly whenever there is paralysis in the Security Council. We also fully support the referral of the situation in Syria to the International Criminal Court, in order for those responsible for committing war crimes and crimes against humanity to be held accountable for their actions.
Botswana is deeply concerned about the unrelenting and blatant contravention of international law and United Nations resolutions by North Korea through its continued testing of ballistic missiles. Those despicable acts by North Korea pose a threat, not only to the Korean peninsula, but throughout the Pacific region and the world at large. It is obvious to us, as it should be to everyone else, that North Korea is being assisted by others in its development of missiles and nuclear technology. They are, therefore, as much to blame for those missile and nuclear tests as North Korea itself is.
We therefore appeal to the international community to work in unison and take prompt and decisive action that will force North Korea to adhere to the purposes and principles of the United Nations Charter. Inaction is not an option in the face of such adversity. Regime change must be brought about in order to remove, once and for all, the everlasting threat to peace in that region and give the North Korean people hope for a life of freedom and prosperity.
On Western Sahara, it is reprehensible that that territory remains the only non-self-governing territory on the African continent. We therefore reiterate our support for and solidarity with the people of Western Sahara in the pursuit of their just and inalienable right to self-determination. We strongly feel that it is high time that they be allowed to exercise that right through an independent and impartial vote under the supervision of the United Nations. The Sahrawi have waited long enough for that to happen. We similarly support the people of Palestine in their legitimate struggle for sovereignty and independent statehood. As a gesture of our support and solidarity, I am pleased to report that Botswana established diplomatic relations with the State of Palestine on 8 March.
Botswana strongly condemns terrorism, violent extremism and racial intolerance in all their forms and manifestations. In that regard, it is deeply regrettable that we have recently witnessed a spate of terrorist attacks on innocent people and Governments around the world. I wish to state that we stand firmly in solidarity with the Governments and the peoples of the countries concerned and extend our deepest sympathy to them. We need to be constantly mindful of the fact that no single country is immune to terrorist attacks. Those attacks are a stark reminder of the ferocious nature of terrorism. The international community must, therefore, urgently take concerted action to resolutely fight that scourge.
Botswana fully supports the international community’s efforts towards nuclear disarmament. We also reaffirm our commitment to international instruments that ban weapons of mass destruction, such as the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and the Biological Weapons Convention. In that regard, we welcome the recent adoption by the General Assembly of a legally binding treaty to prohibit the production of nuclear weapons. We are fully convinced that only a nuclear-free world will guarantee a safer future for our populations.
Botswana greatly values the opportunity it was given to contribute to the promotion and protection of human rights through its membership in the Human Rights Council for two consecutive terms. With the imminent end of our tenure in the Council in December, I wish to reaffirm that we will continue to work earnestly with the international community to advance the global human rights agenda and so that all the people of the world can live in democracies where human rights and the rule of law are upheld. Our advocacy on human rights is premised on the firm belief that society’s aspirations for sustainable development will remain a mirage unless we redouble our collective efforts towards equality and human dignity.
In conclusion, I would like to urge everyone to maintain the momentum on the implementation of the 2030 Agenda for Sustainable Development. Let us summon our collective wisdom and strength, coupled with our singularity of purpose, to deliver real change for the benefit of the peoples we represent. Botswana pledges to be an active and reliable partner in the common endeavour to create a better and safer world of shared prosperity, where no people, no region and no country will feel left behind. That is the best legacy we can collectively bequeath to posterity.